Citation Nr: 0728433	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York 
City, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, denying the veteran's claims for 
service connection for spine, right knee, and left shoulder 
disorders.  It is noted parenthetically that all of the other 
processing of the veteran's appeal has occurred through 
actions of the RO in New York City, New York.  

In his substantive appeal filed in April 2005, the veteran 
limited his appeal to his claims for service connection for 
right knee and left shoulder disorders.  He therein also 
requested a travel board hearing, and a hearing before the 
Board, sitting at the New York RO, was then afforded him in 
June 2007.  A transcript of that proceeding is of record.  
It, too, is noted that, at such hearing, the veteran 
submitted additional documentary evidence, along with a 
written waiver for its initial review by the RO.  

Notice is taken that, during the course of the instant 
appeal, the veteran advanced a separate claim for service 
connection for hypertension.  Inasmuch as such matter is not 
shown to have been the subject of initial adjudicatory action 
by the RO, that issue is not before the Board for review at 
this time.  Rather, it is referred to the RO for any and all 
action deemed appropriate.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

Notice is taken that the veteran filed a claim for service 
connection for residuals of an injury to his left side, due 
to an in-service car accident, in September 1976, which was 
denied by the RO in October 1976.  Notice of the denial and 
of the veteran's appellate rights was furnished to him in 
November 1976.  The RO has elected to consider the veteran's 
claim for service connection for residuals of left shoulder 
and right knee injuries herein at issue as original claims, 
and in light of the ambiguity as to the breadth of the 
earlier claim for service connection for residuals of an 
injury to the left sided, the Board concurs that the veteran 
has set forth new claims, which are not affected by the 
finality of any previously denied claims.  See generally 
Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 
Vet. App. 283, 288-89 (1993).  

At his hearing in June 2007, the veteran clarified that he 
was alleging that he had sustained injuries to his right knee 
and left shoulder in a motor vehicle accident occurring in 
March 1956, when he was thrown against the front car seat 
while asleep in the back seat in a front-end collision.  It 
was also argued that VA has failed to honor its duty-to-
assist obligation in affording him a VA medical examination 
in order to ascertain the relationship between the inservice 
injury or injuries and current disability involving his right 
knee and left shoulder.  

The record, which includes the veteran's service medical 
records, confirms that he was involved in a motor vehicle 
accident in March 1956 and was immediately hospitalized for a 
three-day period for treatment of a contusion of the anterior 
chest.  X-ray films of the chest and left forearm during that 
period of care were interpreted to be negative.  More 
recently, the record demonstrates that a private treating 
physician noted in February 2006 that he was treating the 
veteran for right knee pain and swelling, with X-rays 
identifying osteoarthritis and effusion of the right knee.  
As well, the record identifies the veteran's communication to 
a VA clinician of left shoulder complaints in May 2006, 
followed by entry of a diagnosis of arthritis.  Thus, there 
is evidence of injuries sustained in a motor vehicle accident 
during service and medical evidence of current diagnoses of 
right knee and left shoulder disabilities.  Accordingly, the 
need for additional medical input to determine the 
relationship, if any, between the in-service motor vehicle 
accident  and the post-service showing of right knee and left 
shoulder disablement is conceded.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for service connection for 
right knee and left shoulder disorders.  
The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Any and all pertinent records of VA 
medical treatment, not already on file, 
must be obtained and associated with the 
other evidence on file.  Such records 
should include those compiled since 
December 2006 at or through the VA 
Medical Center in Brooklyn, New York, to 
which the veteran referred in his hearing 
testimony as "Carver at Fort Hamilton."  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination in 
order to ascertain the nature and 
etiology of any existing right knee and 
left shoulder disorders, and 
specifically, whether either disability, 
if present, is the result of any injury 
sustained in an in-service motor vehicle 
accident of March 1956.  The claims 
folder must be made available to the 
examiner for use in the study of this 
case and the prepared report of such 
evaluation must indicate whether the 
claims folder was made available and 
reviewed.  

Following a review of the relevant 
evidence in the claims folder, a 
comprehensive clinical evaluation and any 
tests deemed necessary, the examiner must 
specify the nature of each and every 
disability of the veteran's right knee 
and left shoulder.  In addition, the 
examiner is asked to respond to the 
following question, providing a rationale 
for the response provided:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any right 
knee or left shoulder 
disability that is present 
began during service or is 
otherwise related to any 
incident of service, to include 
a motor vehicle accident in 
March 1956?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

4.  Lastly, the veteran's claims for 
entitlement to service connection for 
right knee and left shoulders must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development for compliance with the VA's duty-to-
assist obligation.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



